           Case 1:10-cr-01143-RJS Document 64 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA
                                                                No. 10-cr-1143 (RJS)
          -v-
                                                                      ORDER
 TROY GILLIARD,

                        Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED that Supervisee Troy Gilliard shall appear before this Court

on Monday, March 8, 2021 at 11:00 a.m. to be presented on the specifications of violation of

supervised release alleged by the Probation Office. In light of the ongoing COVID-19 pandemic,

IT IS HEREBY ORDERED THAT by Wednesday, March 3, 2021, Gilliard and his counsel of

record shall inform the Court in writing whether Gilliard prefers to appear in person or remotely

via videoconference. If the latter, counsel shall review with Gilliard the attached Waiver of Right

to be Present at Criminal Proceeding form, which shall then be executed and submitted to the

Court. The Court will then issue further instructions concerning the requested videoconference.

SO ORDERED.

Dated:          February 27, 2021
                New York, New York


                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
              Case 1:10-cr-01143-RJS Document 64 Filed 03/01/21 Page 2 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT AT
                               -v-
                                                                               CRIMINAL PROCEEDING
TROY GILLIARD,
                                           Supervisee.                            10‐CR‐1143 (RJS)
-----------------------------------------------------------------X


___       Supervised Release Conference

          I understand that I have a right to appear before a judge in a courtroom in the Southern District of New York
          at the time the conditions of my release on supervision or my remand to custody are discussed. I have
          discussed these rights with my attorney and wish to give up these rights for the period of time in which access
          to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my attorney and
          I be permitted to participate by telephone, or if it is reasonably available by videoconferencing, in any
          conference with the court at which such conditions or my remand are discussed.



Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.



Date:                ____________________________
                     Signature of Defense Counsel


                     ____________________________
                     Print Name




Accepted:            ________________________
                     Signature of Judge
                     Hon. Richard J. Sullivan
                     UNITED STATES CIRCUIT JUDGE
                     Sitting by Designation

                     Date:

                                                                     2
